Name: Commission Regulation (EEC) No 1106/79 of 5 June 1979 amending Regulation (EEC) No 3016/78 laying down certain rules for applying conversion rates in the sugar and isoglucose sectors
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 138/ 10 Official Journal of the European Communities 6. 6 . 79 COMMISSION REGULATION (EEC) No 1106/79 of 5 June 1979 amending Regulation (EEC) No 3016/78 laying down certain rules for applying conversion rates in the sugar and isoglucose sectors THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ('), as last amended by Regulation (EEC) No 1396/78 (-'), Whereas Article 1 of Commission Regulation (EEC) No 3016/78 (3) provides inter alia for the storage levy on preferential refined sugar to be converted into national currencies by applying the representative rate applicable on the last day of the month in which the quantity in question was refined ; Whereas this rule should be amended so as to take account of the actual day from which the new repre ­ sentative rate is applied ; whereas it should accord ­ ingly be provided that the conversion rate for the storage levy of the said sugar shall be the representa ­ tive rate applicable on the day of refining ; whereas the provisions so amended should apply with effect from a date prior to the entry into force of Council Regulation (EEC) No 643/79 of 29 March 1979 amending, as regards the French franc, the Italian lira, the pound sterling and the Irish pound, Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture (4 ) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 The text relating to the conversion rate to be applied in respect of the amount under I (c) of the Annex to Regulation (EEC) No 3016/78 shall be amended to read as follows : 'Representative rate applicable on the day on which the quantity in question was refined.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 June 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 359, 31 . 12 . 1974, p . 1 . ( J ) OJ No L 170, 27 . 6 . 1978 , p . 1 . ( 3 ) OJ No L 359, 22 . 12. 1978 , p . 11 . (4 ) OJ No L 83, 3 . 4 . 1979, p. 1 .